Citation Nr: 0805260	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed lung 
disorder.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO that, in pertinent part, denied service connection for 
bronchitis.  

In a January 2006 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing.  The RO scheduled 
the hearing for July 2007 at the RO.  

The veteran, who apparently resides in overseas, did not 
attend the hearing and, since that time, has not requested to 
be rescheduled for a hearing.  Hence, the Board finds that 
the veteran's request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2007).  


FINDING OF FACT

The veteran currently is shown to suffer from chronic 
obstructive bronchitis that as likely as not had its clinical 
onset during his extended period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
lung disability manifested by chronic obstructive bronchitis 
is due to disease that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES

Here, the Board notes that the veteran was afforded an 
examination in connection with his claim in April 2004.  The 
examiner diagnosed the veteran with chronic obstructive 
bronchitis.  The examiner added that the veteran had had a 
continuity of upper respiratory symptoms over the years.  

The service medical records in this regard are replete with 
episodes of treatment for respiratory problems, including the 
already service-connected chronic sinusitis and apparently 
related bronchitis, during his long period of active service.  

The veteran in this case asserts that these respiratory 
conditions are related in that his sinusitis caused d lung 
impairment due to infection.  He also noted in his 
Substantive Appeal that he had continued to experience and 
receive treatment for recurrent bronchitis since the time he 
was discharged from service.  

The recent examination (done in Germany) reported the 
veteran's history of ongoing problems with sinusitis and 
bronchitis that began while he was on active duty.  The 
examiner diagnosed chronic obstructive bronchitis and 
indicated further that this condition might be related to the 
recurrent problems that had been present since service.  

Based on a careful review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran's currently documented lung condition characterized 
as chronic obstructive bronchitis as likely as not had its 
clinical onset during his long period of active service.  

By extending the benefit of the doubt to the veteran, service 
connection for chronic obstructive bronchitis is warranted.  


ORDER

Service connection for the disability characterized as 
chronic obstructive bronchitis is granted.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


